PRESS RELEASE OMEGA ANNOUNCES FOURTH QUARTER 2 ADJUSTED FFO OF $0.37 PER SHARE FOR THE FOURTH QUARTER HUNT VALLEY, MARYLAND – February 6, 2009 – Omega Healthcare Investors, Inc. (NYSE:OHI) today announced its results of operations for the quarter and fiscal year ended December 31, 2008.The Company also reported Funds From Operations (“FFO”) available to common stockholders for the three months and twelve months ended December 31, 2008 of $26.3 million or $0.32 per common share and $98.1 million or $1.30 per common share, respectively.The $26.3 million of FFO available to common stockholders for the fourth quarter includes a net gain of $2.1 million on the purchase of the Company’s preferred stock, a $3.9 million non-cash provision for impairment on real estate assets, a net loss of $1.9 million associated with owned and operated assets and $0.5 million of non-cash restricted stock expense.FFO is presented in accordance with the guidelines for the calculation and reporting of FFO issued by the National Association of Real Estate Investment Trusts (“NAREIT”).Adjusted FFO was $0.37 per common share for the three months ended December 31, 2008 and $1.45 per common share for the twelve months ended December 31, 2008.Adjusted FFO is a non-GAAP financial measure, which excludes the impact of certain non-cash items and certain items of revenue or expenses (including non-cash provisions for impairment, results of operations of owned and operated facilities, restricted stock expense, gains on purchase and sale of securities, income taxes) as well as non-cash consolidation adjustments due to Financial Accounting Standards Board Interpretation No. 46R, Consolidation of Variable Interest Entities (“FIN 46R”) adjustments.For more information regarding FFO and adjusted FFO, see the “Funds From Operations” section below. COMPANY COMMENTS “Omega ended the year with an extremely strong balance sheet with debt to adjusted EBITDA leverage under 3.5x, no bond maturities prior to 2014 and availability of over $190 million on our $255 million revolving credit facility which matures in March 2010,” stated Taylor Pickett, Omega’s President and CEO.Mr.
